Citation Nr: 1626789	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for or headaches residual to cerebral concussion

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to June 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO, inter alia, continued the Veteran's 10 percent rating for residuals of a cerebral concussion with headaches, continued the Veteran's 10 percent rating for bilateral hearing loss, and denied a TDIU.  In October 2009, the Veteran filed a notice of disagreement (NOD) and  a statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) only with respect to the two matters reflected on the title page  in December 2011.  He did not request a Board hearing.  The RO continued to deny the claims on appeal in a September 2013 supplemental SOC (SSOC).

As for the matter of the Veteran's representation, the record reflects that, in connection with these claims, the Veteran was previously represented by a private attorney.  However, in May 2014, he filed a power of attorney in favor of The American Legion.  The 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board notes that, after certification of the appeal to the Board in March 2014, additional evidence-namely, reports of August 2014 VA examinations-was associated with the VBMS file.  There is no waiver of initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  However, as these matters are being remanded, the AOJ will have an opportunity to consider such evidence on remand, and the Veteran is not prejudiced by the Board's consideration of this evidence for the limited purpose of issuing a comprehensive remand.


For reasons expressed below, the claims on appeal are being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is  required.


REMAND

The Board review of the claims file reveals that further action on the claims on appeal is warranted. 

In April 2014, the Veteran filed a  claim service connection for a traumatic brain injury (TBI).  Notably, the Veteran has already been awarded service connection and is seeking a higher rating, for headaches  residual to cerebral concussion; he also has been awarded service connection for residual hearing loss and tinnitus.   Nevertheless, as part of August 2014  submission, the Veteran included April 3, 2014, VA treatment records from Dr. P.B., a VA physician.  Prior to this submission, the most recent VA records on file were from February 2013, also from Dr. P.B.  The Veteran's August 2014 VA examination reports also indicate that the Veteran receives ongoing treatment for his service connected disabilities.  As such, there appears to be outstanding VA treatment records that must be obtained to properly adjudicate the Veteran's claim for increased rating.  

As for the matter of the Veteran's entitlement  to a TDIU, this matter is inextricably intertwined with his claim for increased rating.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Veteran has been assigned three 10 percent disability ratings for his service-connected residuals of a cerebral concussion:  headaches, bilateral hearing loss, and tinnitus.  As the combined disability rating is 30 percent, effective August 17, 2000, the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for  a schedular TDIU are not met.  However, as favorable action his claim for an increased rating could affect the Veteran's his eligibility for or a schedular TDIU, these matters should be adjudicated together.  Hence, appellate action on the TFIU claim, at this juncture, would be premature, and this matter is being remanded, as well.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran an opportunity to present information and/or evidence pertinent to the claims on appeal (to particularly include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should notify the Veteran that his former employer Clyde Mine did not respond to October 2008 and March 2009 letters sent by VA concerning his employment history (notably,  a VA letter to the Veteran in March 2009 did not specify that a response from Clyde Mine was still outstanding); and afford him opportunity to submit such evidence .   

The AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and if needed authorization, following the current procedures prescribed in 38 C.F.R. § 159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging to obtain further medical findings and/or opinion(s), if appropriate, prior to adjudicating the claims on appeal.  

The AOJ should adjudicate both claims in light of all pertinent evidence, including all that added to the claims file since the last adjudication-to include the August 2014 examination reports.  Moreover, the AOJ's adjudication of the higher rating claim should include consideration of whether staged rating for headaches, (assignment of different ratings for distinct periods of time based on the facts found) pursuant to Hart v Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.

Accordingly, these matters are hereby is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since February 28, 2013, to specifically include records from Dr. P.B., and associate them with the Veteran's electronic claims file (in VBMS and Virtual VA).  Follow the procedures set forth in 38 C.F.R. §  159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and if necessary authorization, to obtain any additional evidence pertinent to the pertinent to the claims on appeal.  
Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) medical records.

In the letter, notify the Veteran  that Clyde Mine, his former employer, did not respond to October 2008 and March 2009 letters concerning the Veteran's employment history, afford him opportunity to provide these records, himself.

Also, clearly explain to the Veteran that he has a full one year period to respond (although VA may decide the claim within the one year period).

3.  If the Veteran responds assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. §  159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v West, 11 Vet. App. 268 (1998).

5. After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted (to include arranging to obtain further medical findings and/or opinion, if appropriate), adjudicate the claims on appeal. 

Each claim should be considered in light of all pertinent evidence (to include all evidence added to the record since the last adjudication, to include the August 2014 VA examination reports, and any records received pursuant to  this remand) and legal authority (to include, with respect to the claim for increase for headaches residual to cerebral concussion, consideration of whether staged rating of the disability pursuant to Hart (cited above, is appropriate).  

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, buts he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


